I concur with the majority's decision to reverse and remand this case to the trial court for a hearing on appellant's motion to withdraw his plea. However, unlike the majority, I do not believe the appropriate standard is "to correct a manifest injustice." Crim.R. 32.1 does not require a motion to withdraw a plea of guilty or no contest to be in writing. Because appellant's motion to withdraw his plea was made orally prior to sentencing, the decision to grant or deny the motion is not subject to the heightened standard "to correct a manifest injustice."